

116 SRES 404 IS: Expressing the sense of the Senate that the United States should work in cooperation with the international community and continue to exercise global leadership to address the causes and effects of climate change, and for other purposes.
U.S. Senate
2019-10-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III116th CONGRESS1st SessionS. RES. 404IN THE SENATE OF THE UNITED STATESOctober 31, 2019Mr. Cardin (for himself, Ms. Collins, Mr. Menendez, Mr. Schatz, Mr. Markey, Mr. Whitehouse, Mr. Udall, Mr. Blumenthal, Mrs. Shaheen, Mrs. Gillibrand, Mr. Durbin, Mr. Reed, Mr. Coons, Mr. Bennet, Mr. Booker, Ms. Warren, Mr. Leahy, Mr. Brown, Mr. Carper, Ms. Stabenow, Ms. Hirono, Mr. Kaine, Mrs. Feinstein, Ms. Klobuchar, Ms. Harris, Ms. Baldwin, Mr. Merkley, Mr. Murphy, Ms. Smith, Mr. Van Hollen, Mr. Sanders, Mr. Warner, and Ms. Hassan) submitted the following resolution; which was referred to the Committee on Foreign RelationsRESOLUTIONExpressing the sense of the Senate that the United States should work in cooperation with the
			 international community and continue to exercise global leadership to
			 address the causes and effects of climate change, and for other purposes.
	
 Whereas the consensus among climatologists and scientists studying the effects of atmospheric change, including the Intergovernmental Panel on Climate Change, the National Academy of Science, the United States Geological Survey, the National Oceanic and Atmospheric Administration (NOAA), the National Aeronautics and Space Administration (NASA), and other agencies within the United States Global Change Research Program, have determined that the impact of climate change will include widespread effects on health and welfare, including increased outbreaks from waterborne diseases, more droughts, diminished agricultural production, severe storms and floods, heat waves, wildfires, and a substantial rise in global sea levels;
 Whereas the objective of the 1992 United Nations Framework Convention on Climate Change (UNFCCC) is to stabilize greenhouse gas concentrations in the atmosphere at a level that will prevent dangerous human interference with the climate system;
 Whereas, under the UNFCCC, the United States is obligated to report its progress on reducing emissions;
 Whereas the Senate provided its advice and consent to the UNFCCC by division, with two-thirds of Senators present voting in the affirmative, on October 7, 1992;
 Whereas, in 2011, at the 17th Conference of the Parties (COP 17) to the UNFCCC in Durban, South Africa, parties agreed to negotiate an agreement by the end of 2015 to reduce emissions in the post-2020 period;
 Whereas the UNFCCC calls on parties to submit intended nationally determined contributions outlining voluntary individual targets for emissions reductions by the time parties convened in Paris on November 30, 2015, for the 21st Conference of the Parties (COP 21) to the UNFCCC;
 Whereas, prior to completing the multilateral Paris Agreement on international cooperation to address climate change, done at Paris December 12, 2015, 187 nations, representing more than 97 percent of global greenhouse gas emissions, voluntarily submitted nationally determined goals and plans to reduce their greenhouse gas pollution;
 Whereas, according to research and data analysis conducted independently by NOAA, NASA, the Met Office Hadley Centre for Climate Science and Services of the United Kingdom, the Japan Meteorological Agency, and Berkeley Earth, each of the years 2014 through 2018 rank among the five warmest years on record;
 Whereas, according to NASA, 18 of the 19 warmest years on record have occurred since 2000; Whereas, according to NOAA, 2019 will likely be the second warmest year on record, making the last six years the warmest years on record;
 Whereas the United States-China Joint Announcement on Climate Change of November 2014 included a United States goal to reduce its emissions by 26–28 percent below 2005 levels by 2025 and a Chinese goal to peak emissions output by 2030 and increase the use of non-fossil fuels to 20 percent of its overall energy portfolio by 2030;
 Whereas, under the United States-India Joint Announcement on Climate and Clean Energy of January 2015, the two countries pledged to increase cooperation on clean energy financing and development and India committed to phase out use of hydrofluorocarbons and increase promotion of energy efficiency tools and reaffirmed its commitment to add 100 gigawatts of solar capacity by 2022;
 Whereas small island states, whose people are among the most vulnerable to climate change, are threatened with partial or virtually total inundation by imminent rises in sea level and increased intensity and frequency of storms;
 Whereas United States international leadership on the global stage throughout the United Nations Framework Convention on Climate Change’s 21st Conference of Parties process resulted in unprecedented international cooperation and engagement on the development of the Paris Agreement;
 Whereas the Paris Agreement received consensus approval from the more than 190 delegates to the United Nations Framework Convention on Climate Change’s 21st Conference of Parties;
 Whereas the Paris Agreement reached its thresholds for entry into force faster than any other multilateral international agreement of comparable size and scope;
 Whereas, as of the date of introduction of this resolution, 187 of the 197 parties to the Paris Agreement have officially joined the agreement, demonstrating the urgency and importance the global community places on addressing climate change;
 Whereas studies conducted by the NASA Earth Observatory determined that as the oceans have warmed, polar ice has melted and porous landmasses have subsided, global mean sea level has risen by 8 inches (20 centimeters) since 1870, and the rate of sea level rise is faster now than at any time in the past 2,000 years, having doubled in the past two decades, putting 55 to 60 percent of United States citizens who live in counties touching the Atlantic or Pacific Ocean, the Gulf of Mexico, or the Great Lakes at risk from the effects of sea level rise;
 Whereas the Department of Defense has identified climate change as a threat multiplier that will increase global instability and conflict, with the potential to increase terrorism; Whereas the 2014 Quadrennial Defense Review states that [t]he impacts of climate change may increase the frequency, scale, and complexity of future missions, including defense support to civil authorities, while at the same time undermining the capacity of our domestic installations to support training activities, and notes that—
 (1)climate change may exacerbate water scarcity and lead to sharp increases in food costs; (2)the pressures caused by climate change will influence resource competition while placing additional burdens on economies, societies, and governance institutions around the world; and
 (3)these effects are threat multipliers that will aggravate stressors abroad such as poverty, environmental degradation, political instability, and social tensions—conditions that can enable terrorist activity and other forms of violence;
 Whereas the Department of Defense report, National Security Implications of Climate-Related Risks and a Changing Climate—
 (1)states that global climate change will have wide-ranging implications for United States national security interests over the foreseeable future because it will aggravate existing problems, such as poverty, social tensions, environmental degradation, ineffectual leadership, and weak political institutions, that threaten domestic stability in a number of countries; and
 (2)identifies four general areas of climate-related risks: persistently recurring conditions such as flooding, drought, and higher temperatures; more frequent and more severe extreme weather events; sea level rise and temperature changes; and decreases in Arctic ice cover, type, and thickness;
 Whereas the Director of National Intelligence’s 2017 Global Trends Report determined that— (1)changes in the climate will produce more extreme weather events and put greater stress on humans and critical systems, including oceans, freshwater, and biodiversity;
 (2)these changes, in turn, will have direct and indirect social, economic, political, and security effects; and
 (3)extreme weather can trigger crop failures, wild­fires, energy blackouts, infrastructure breakdown, supply chain breakdowns, migration, and infectious disease outbreaks, and will be more pronounced as people concentrate in climate vulnerable locations, such as cities, coastal areas, and water-stressed regions;
 Whereas the Department of Agriculture has determined that climate change is likely to diminish continued progress on global food security through production disruptions that lead to local availability limitations and price increases, interrupted transport conduits, and diminished food safety, among other causes;
 Whereas, according to the World Bank, approximately 1,600,000,000 people currently live in countries and regions with absolute water scarcity and the number is expected to rise to 2,800,000,000 people by 2025 due to the effects of climate change;
 Whereas a 2018 special report of the Intergovernmental Panel on Climate Change on the impacts of global warming of 1.5 degrees Celsius above pre-industrial levels and related global greenhouse gas emission pathways found with high confidence, in the context of strengthening the global response to the threat of climate change, sustainable development, and efforts to eradicate poverty, that—
 (1)human activities are estimated to have caused approximately 1.0 degree Celsius of global warming above pre-industrial levels, with a likely range of 0.8 degrees Celsius to 1.2 degrees Celsius;
 (2)global warming is likely to reach 1.5 degrees Celsius between 2030 and 2052 if global warming continues to increase at the current rate; and
 (3)climate-related risks for natural and human systems are higher for global warming of 1.5 degrees Celsius than at present, but lower than at 2 degrees Celsius; and
 Whereas the Fourth National Climate Assessment (NCA4) completed in November 2018, developed by the United States Global Change Research Program, in collaboration and cooperation with 13 Federal agencies, to advance understanding of the changing Earth system and maximize efficiencies in Federal global change research—
 (1)concludes that— (A)the evidence of human-caused climate change is overwhelming and continues to strengthen;
 (B)the impacts of climate change are intensifying across the United States; (C)climate-related threats to the physical, social, and economic well-being of the United States are rising; and
 (D)[t]he impacts and costs of climate change are already being felt in the United States, and changes in the likelihood or severity of some recent extreme weather events can now be attributed with increasingly higher confidence to human-caused warming; and
 (2)includes summary findings that— (A)the quality and quantity of water available for use by people and ecosystems across the United States are being affected by climate change, increasing risks and costs to agriculture, energy production, industry, recreation, and the environment;
 (B)impacts from climate change on extreme weather and climate-related events, air quality, and the transmission of disease through insects and pests, food, and water increasingly threaten the health and well-being of the people of the United States, particularly vulnerable populations;
 (C)climate change increasingly threatens the livelihoods, economies, health, and cultural identities of indigenous communities by disrupting interconnected social, physical, and ecological systems;
 (D)the aging and deteriorating infrastructure of the United States is further stressed by increases in heavy precipitation events, coastal flooding, heat, wildfires, and other extreme events, as well as changes to average precipitation and temperature; and
 (E)without adaptation, climate change will continue to degrade infrastructure performance over the rest of the century, with the potential for cascading impacts that threaten the economy, national security, and essential services of the United States and the health and well-being of the United States people: Now, therefore, be it
	
 That it is the sense of the Senate that the United States should— (1)work in cooperation with the international community and continue to exercise global leadership in our shared responsibilities, including holding parties accountable for meeting their commitments, and address the causes and effects of climate change;
 (2)remain party to the Paris Agreement and the UNFCCC; (3)reassert strong leadership in implementing the Paris Agreement;
 (4)as acknowledged in the Nationally Determined Contribution submitted by the United States to the UNFCCC in 2015, take action to substantially accelerate the current pace of greenhouse gas emission reductions in order to achieve, or surpass, the emissions reduction target of the United States;
 (5)ensure that the development of the policies and procedures prescribed by the Paris Agreement achieve maximum benefits for the United States; and
 (6)implement its commitments under the Paris Agreement and the UNFCCC.